 



Exhibit 10.7
Execution Version
COAL SUPPLY AGREEMENT
     This Coal Supply Agreement (this “Agreement”) is made and entered into as
of October 22, 2007 (the “Execution Date”) by and between COALSALES II, LLC,
formerly known as Peabody Coalsales Company, a Delaware limited liability
company (“COALSALES II”), and PATRIOT COAL SALES LLC, a Delaware limited
liability company (“Patriot”).
RECITALS:

A.   COALSALES II and each of the End Customers (as hereinafter defined) listed
on Exhibit A attached hereto have entered into certain coal supply agreements,
pursuant to which COALSALES II supplies coal to each End Customer. For purposes
of this Agreement, all references to “End Customer” shall mean and refer to each
entity listed on Exhibit A; all references to the “End Customer Contract” shall
mean and refer to each coal supply agreement between COALSALES II and an End
Customer.   B.   Patriot operates one or more coal mines in the location(s) set
forth in the End Customer Contract; and such mine(s) have supplied coal to
COALSALES II to enable COALSALES II to fulfill its supply obligations under the
End Customer Contract.   C.   Immediately prior to the Effective Date (which,
for purposes hereof, shall be October 31, 2007, and, when relevant, 11:59 p.m.
on such date), COALSALES II and Patriot were both indirect subsidiaries of
Peabody Energy Corporation. Commencing on or after the Effective Date, as a
result of a spin-off transaction, Patriot will no longer be an indirect
subsidiary of Peabody Energy Corporation.   D.   It is the intent of the parties
to allow COALSALES II to continue to meet its obligations under the End Customer
Contract by purchasing coal from Patriot in accordance with terms and conditions
of this Agreement and of the End Customer Contract, except where expressly
provided otherwise in this Agreement.

AGREEMENT:

    NOW, THEREFORE, COALSALES II and Patriot agree as follows:   1.  
INCORPORATION OF TERMS OF END CUSTOMER CONTRACT

  1.1   Incorporation of End Customer Contract. Copies of the End Customer
Contracts, as amended through the Execution Date, are attached hereto as
Exhibit B. It is the intent of the parties that except where expressly provided
otherwise in this Agreement, the terms and conditions of the End Customer
Contract (including the rights, obligations and benefits of each party thereto)
shall apply to Patriot as if Patriot were the named “Seller” (or such comparable
term) under the End Customer Contract and to COALSALES II, as if COALSALES II
were the named “Buyer” (or such comparable term) under the End Customer
Contract. Accordingly, the text of each End Customer Contract is hereby
incorporated by reference, with the same force and effect as if such text were
fully set forth herein, subject to the modifications thereto set forth below.
The foregoing notwithstanding, COALSALES II shall only exercise those rights and
benefits of

-1-



--------------------------------------------------------------------------------



 



      the named Buyer under the End Customer Contract that are first exercised
by the End Customer.     1.2   Confirmation Letters. To the extent the End
Customer Contract consists of a master supply agreement and individual
confirmation letters (or similar documents) having definitive start and end
dates, and additional terms and conditions pursuant to which the End Customer
purchases coal (each hereinafter a “Confirmation Letter”), it is intended by
COALSALES II and Patriot that all references to the term End Customer Contract
mean and include all Confirmation Letters that are in effect as of the Effective
Date of this Agreement. Such Confirmation Letters shall apply to COALSALES II
and Patriot in the same manner as an End Customer Contract, and they shall
remain in full force and effect until expiration or termination pursuant to
their terms. Confirmation Letters entered into between COALSALES II and the End
Customer after the Effective Date of this Agreement are expressly excluded from
the definition of End Customer Contract and have no application to this
Agreement.     1.3   No Assignment or Privity. For the avoidance of doubt, this
Agreement does not constitute a subcontract, delegation or assignment by
COALSALES II of the End Customer Contract, and there will be no privity of
contract between the End Customer and Patriot under or in respect of the End
Customer Contract.     1.4   Communications For Scheduling, Transportation, and
Related Activities. Patriot will have the primary responsibility for the
coordination of all deliveries under each End Customer Contract. Patriot shall
promptly notify COALSALES II of all substantive communications exchanged between
Patriot and End Customer in relation to the End Customer Contract. Under no
circumstances shall COALSALES II be liable to Patriot for damages of any kind
arising out of or relating to End Customer’s failure to meet any of its
obligations relating to the scheduling and transportation of coal; provided,
that if Patriot has any claims or defenses arising under COALSALES II’s rights
in connection with a failure of the End Customer to satisfy its performance
obligations under the End Customer Contract, COALSALES II shall, subject to
Section 1.7 hereof, use commercially reasonable efforts to pursue all such
rights and defenses on Patriot’s behalf or for the benefit of Patriot. In
accordance with Section 2.11 hereof, Patriot shall be liable to COALSALES II for
damages incurred by COALSALES II arising from non-performance by Patriot of any
of its obligations hereunder.     1.5   Assumption of Rights, Remedies,
Responsibilities and Obligations. In furtherance of the foregoing, Patriot
hereby assumes toward COALSALES II all obligations and responsibilities that
COALSALES II has under the End Customer Contract toward End Customer; and
COALSALES II will have the benefit of all rights and remedies against Patriot
that End Customer has against COALSALES II under the End Customer Contract, in
each case subject to the modifications set forth below. Likewise, COALSALES II
hereby assumes toward Patriot all obligations and responsibilities that End
Customer has toward COALSALES II under the End Customer Contract; and Patriot
will have the benefit of all rights

-2-



--------------------------------------------------------------------------------



 



      and remedies against COALSALES II that COALSALES II has against End
Customer under the End Customer Contract, in each case subject to the
modifications set forth below.

  1.6   Conflicting Terms. If there is a conflict or inconsistency between a
provision of the End Customer Contract and a provision of the body of this
Agreement, the provision of the body of this Agreement will control.     1.7  
Legal Proceedings. In addition to all other rights and remedies available under
this Agreement, including the End Customer Contract, the following shall apply:

  (a)   COALSALES II will use commercially reasonable efforts to defend its
rights against End Customer under the End Customer Contract and to pursue all
necessary legal action to enforce its rights against End Customer under the End
Customer Contract; provided, however, that COALSALES II shall have the right, in
its sole discretion, to determine whether or not it will pursue or defend a
given legal action; and in the event COALSALES II determines not to pursue or
defend a given legal action, it shall notify Patriot of such determination.
COALSALES II agrees that in the course of defending or pursuing its rights
against End Customer under the End Customer Contract that it will exercise
commercially reasonable efforts to avoid taking any actions that it knows or
would reasonably be expected to know would be detrimental to Patriot.
Notwithstanding the foregoing, nothing in this Section 1.7(a) will be construed
to limit any right that Patriot may have against COALSALES II under this
Agreement as a result of such action by, or inaction of, COALSALES II.     (b)  
If the parties are co-defendants in any legal proceeding arising out of the End
Customer Contract, the parties agree to work together in good faith and in the
spirit of mutual cooperation to defend such action in a manner beneficial to
both parties, provided, that each party shall have the right to engage counsel
of its choosing, and will bear the costs of its own legal defense.

2.   GENERAL MODIFICATIONS TO END CUSTOMER CONTRACT       The purpose of this
Agreement is to allow COALSALES II to continue to meet its obligations under the
End Customer Contract by purchasing coal from Patriot in accordance with the
terms and conditions agreed to hereunder. Accordingly, this Agreement will be
construed and performed in furtherance of such purpose notwithstanding that the
parties may not have adequately modified the text of the End Customer Contract.
      The following provisions of this Article 2 set forth general modifications
to be made to, and rules of construction to be applied to, the text of the End
Customer Contract.

-3-



--------------------------------------------------------------------------------



 



  2.1   Notices and Information. To the extent certain provisions of the End
Customer Contract require that End Customer or COALSALES II provide the other
with notice within a period of two (2) business days or less, for purposes of
incorporating such requirement into this Agreement, each party hereto shall use
commercially reasonable efforts to promptly relay such notice to the other
party, taking into consideration the notice requirement under the End Customer
Contract. In all other situations under the End Customer Contract requiring the
End Customer to provide notice or information to COALSALES II within a period of
time greater than two (2) business days, for purposes of incorporating such
requirement into this Agreement, such period of time shall be extended by two
(2) business days to account for the possibility that End Customer may not
provide such notice or information to COALSALES II until the end of the
specified period, provided, however, that upon receipt of any notice given by
End Customer, COALSALES II will use commercially reasonable efforts to promptly
forward such notice to Patriot. Likewise, except for any provisions under the
End Customer Contract requiring two (2) business days’ or less notice, whenever
the End Customer Contract requires COALSALES II to provide notice or information
to End Customer within a specified period of time, for purposes of incorporating
such requirement into this Agreement, such period of time shall be shortened by
two (2) business days to enable COALSALES II sufficient time to provide the same
notice or information to End Customer under the End Customer Contract.     2.2  
Confidentiality. Patriot acknowledges and agrees that the End Customer Contract
is a strictly confidential document, and that the information contained therein
represents the confidential and proprietary information of COALSALES II and its
End Customer. Accordingly, Patriot covenants that during the term of this
Agreement and continuing after termination of this Agreement until otherwise
permitted in writing by COALSALES II, it will hold the End Customer Contract and
the information contained therein in strictest confidence and will protect the
End Customer Contract from any unauthorized disclosure. Except as expressly
provided for herein, Patriot will not disclose to any third parties any
information of any nature, specific or general, pertaining to the End Customer
Contract, and will only disclose such information to those of its employees who
have a need to know in order for Patriot to perform its obligations hereunder.
In the event Patriot has a legitimate business and/or financial need to disclose
the terms of the End Customer Contract to a third party, Patriot shall promptly
notify COALSALES II of the circumstances necessitating the need to disclose, and
COALSALES II shall act in good faith and use commercially reasonable efforts to
obtain the End Customer’s written consent to Patriot’s disclosure of the End
Customer Contract under those limited circumstances. The foregoing
notwithstanding, either party may disclose the terms of this Agreement
(excluding the End Customer Contract) to such party’s lenders, counsel,
accountants or prospective permitted purchasers, directly or indirectly, of all
or substantially all of such party’s assets or of any rights under this
Agreement, in each case who have agreed to keep such terms confidential, or in
order to comply with any applicable law, order, regulation or exchange rule;
provided, such party shall notify the other party of any proceeding of which it
is aware which may result in disclosure and use reasonable efforts to

-4-



--------------------------------------------------------------------------------



 



      prevent or limit the disclosure. Notwithstanding anything contained in
this provision to the contrary, the terms and conditions of this provision shall
under no circumstances supersede, override, or violate the confidentiality
rights set forth in the End Customer Contract, it being understood and agreed by
the parties hereto that the terms and conditions of confidentiality set forth in
the End Customer Contract shall remain in full force and effect for so long as
the End Customer Contract are effective.     2.3   Termination and Extension of
Agreement by COALSALES II. The parties acknowledge that it may be possible under
one or more terms of the End Customer Contract, that either or both of COALSALES
II and End Customer may have the unilateral right to terminate the End Customer
Contract. Neither COALSALES II nor Patriot will exercise any such right to
terminate this Agreement with respect to such End Customer Contract unless End
Customer exercises its right to terminate the End Customer Contract pursuant to
the termination rights contained therein, in which event, this Agreement shall
concurrently terminate with respect to such End Customer Contract. In the event
Patriot is the sole source under the End Customer Contract and if Patriot
desires to terminate such End Customer Contract in accordance with such End
Customer Contract, then COALSALES II will terminate such End Customer Contract
and this Agreement shall concurrently terminate with respect to such End
Customer Contract. Notwithstanding anything in Section 1.7 of this Agreement to
the contrary, if the End Customer Contract provides that as a result of such
early termination, early termination damages are payable by COALSALES II to End
Customer or payable by End Customer to COALSALES II, COALSALES II shall transfer
to Patriot, or Patriot shall transfer to COALSALES II (as the case may be)
pursuant to the terms of Section 2.12 hereof, any and all early termination
damages actually received. COALSALES II shall use commercially reasonable
efforts to pursue all such rights and defenses on Patriot’s behalf with respect
to any early termination damages that become due and owing to COALSALES II by
End Customer under the End Customer Contract. If legal action is necessary for
COALSALES II to pursue the foregoing rights and defenses, all legal costs and
fees incurred by COALSALES II in relation thereto shall be borne by Patriot. If
the End Customer Contract allows End Customer to extend the term of the End
Customer Contract and End Customer exercises such right, this Agreement will
likewise extend with respect to such End Customer Contract.     2.4   Price
Adjustments. The right of Patriot to adjust prices (irrespective of how the term
“price” is defined in the End Customer Contract) under this Agreement with
respect to an End Customer Contract shall be subject to the same price
adjustment terms, restrictions, and guidelines to which COALSALES II and End
Customer are bound under such End Customer Contract. COALSALES II shall use
commercially reasonable efforts to obtain such price adjustment. If End Customer
agrees, the price under this Agreement with respect to the End Customer Contract
shall be adjusted accordingly. If End Customer does not agree then COALSALES II
shall use commercially reasonable efforts to pursue all such rights and defenses
on Patriot’s behalf with respect to any such price adjustment

-5-



--------------------------------------------------------------------------------



 



    request. If legal action is necessary for COALSALES II to pursue the
foregoing rights and defenses, all legal costs and fees incurred by COALSALES II
in relation thereto shall be borne by Patriot. If Patriot desires a price
adjustment in accordance with the End Customer Contract, and End Customer has
the right under the terms of the End Customer Contract to terminate the End
Customer Contract as a result thereof, and End Customer exercises its right to
terminate, then this Agreement shall likewise terminate with respect to such End
Customer Contract unless Patriot elects to continue such End Customer Contract
under the existing price.     2.5   Audit and Inspection Rights. Whenever the
End Customer Contract grants End Customer the right to conduct an audit or
inspection of, or access to coal production facilities, processes, books,
records, or otherwise, End Customer will be entitled, as applicable, to enforce
or exercise such audit, inspection and/or access rights against Patriot. If
COALSALES II has the right under the End Customer Contract to conduct any
inspections of End Customer’s books, records, or premises, such right does not
directly pass through to Patriot under this Agreement; however, Patriot may
request such inspection rights from COALSALES II, and COALSALES II shall contact
End Customer and use commercially reasonable efforts to obtain End Customer’s
consent to such request. In the event End Customer refuses Patriot’s request to
inspect, COALSALES II shall be obligated to promptly conduct the inspection on
Patriot’s behalf and at Patriot’s sole expense, and shall report the results of
such inspection to Patriot promptly upon completion, provided, that disclosure
of such results does not violate any terms of confidentiality under the End
Customer Contract. Notwithstanding the foregoing, this Section 2.5 does not
eliminate or modify COALSALES II’s audit, inspection or access rights under the
End Customer Contract with respect to Patriot or Patriot’s facilities,
processes, books or records.     2.6   [Intentionally left blank]     2.7  
Amendments to End Customer Contract. For the avoidance of doubt, the parties
hereto understand and agree that COALSALES II shall not amend the End Customer
Contract in any manner without Patriot’s signed, written consent.     2.8  
Assignment. Neither party shall assign this Agreement, in whole or in part with
respect to any End Customer Contract, without the prior written consent of the
other party, which consent shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, either party may, without the need of consent
from the other party (and without relieving itself from liability hereunder),
(a) transfer, sell, pledge, encumber, or assign this Agreement or the account,
revenues or proceeds hereof in connection with any financing or other financial
arrangement; (b) transfer or assign this Agreement to an affiliate of such
party; or (c) transfer or assign this Agreement to any person or entity
succeeding to all or substantially all of the assets of such party by way of
merger, reorganization, or otherwise, provided, however, that in each such case,
any such assignee shall

-6-



--------------------------------------------------------------------------------



 



      agree in writing to be bound by the terms and conditions hereof, and that
no such assignment shall in any way relieve the assignor from liability or full
performance under this Agreement. The foregoing assignment rights
notwithstanding, such rights shall under no circumstances supersede, override,
or violate the assignment rights (if any) set forth in the End Customer
Contract, it being understood and agreed by the parties hereto that the terms
and conditions of assignment under the End Customer Contract shall remain in
full force and effect for so long as the End Customer Contract is effective.    
2.9   Venue and Dispute Resolution. Notwithstanding anything to the contrary set
forth in the End Customer Contract, but subject to Article 3 of this Agreement,
venue for the resolution of disputes between COALSALES II and Patriot under this
Agreement will lie exclusively in the federal courts of jurisdiction in the
Eastern District of Missouri.     2.10   Payment Terms; Payment Disputes. All
invoices for coal shipped hereunder shall be submitted by Patriot directly to
COALSALES II at the billing address(s) provided by COALSALES II (e.g. mail,
facsimile and EDI as applicable), in accordance with the same procedures
governing COALSALES II’s submission of invoices to its End Customer. COALSALES
II shall remit payment to Patriot upon receipt of payment from End Customer.
Patriot agrees that in the event of a payment dispute between COALSALES II and
End Customer or non-payment by End Customer, it will cooperate fully with
COALSALES II and will take all reasonable measures to assist COALSALES II in
resolving any issues with End Customer relating to invoices, payment, and
collection of all outstanding amounts due from End Customer.     2.11  
Indemnification. Each party hereto (as the “Indemnifying Party”) shall
indemnify, defend and hold harmless the other party, its directors, officers,
employees, agents and affiliates (collectively, the “Indemnified Party”) from
and against any and all suits, actions, legal or administrative proceedings,
claims, demands, actual damages, fines, punitive damages, losses, costs,
liabilities, interest, and attorneys’ fees (including any such fees and expenses
incurred in enforcing this indemnity) incurred by the Indemnified Party arising
from (a) a breach by the Indemnifying Party of its obligations to the
Indemnified Party under this Agreement, or (b) a breach by the Indemnifying
Party of its obligations to the End Customer, either indirectly, as assumed
under the terms of this Agreement, or directly under the End Customer Contract.
    2.12   Liquidated Damages and Early Termination Damages. In addition to all
other rights and remedies available under the End Customer Contract,
notwithstanding anything in Section 1.7 of this Agreement to the contrary, to
the extent liquidated damages or early termination damages are due and payable
to COALSALES II under the End Customer Contract, any such liquidated damages or
early termination damages that are actually paid to COALSALES II by End Customer
under the End Customer Contract shall be transferred by COALSALES II to Patriot
within five (5) business days of receipt. COALSALES II shall use

-7-



--------------------------------------------------------------------------------



 



      commercially reasonable efforts to pursue all such rights and defenses on
Patriot’s behalf with respect to any liquidated damages or early termination
damages that become due and owing to COALSALES II by End Customer under the End
Customer Contract. If legal action is necessary for COALSALES II to pursue the
foregoing rights and defenses, all legal costs and fees incurred by COALSALES II
in relation thereto shall be borne by Patriot.     2.13   COALSALES II’s Right
To Market Coal. COALSALES II shall not have the right to resell coal purchased
from Patriot under this Agreement.     2.14   Guarantees. To the extent
COALSALES II (by itself or through its parent or affiliate) has provided a
performance guarantee to End Customer under the End Customer Contract, the
parties acknowledge that such guarantee is intended solely for the benefit of
such End Customer and shall remain in effect according to its terms during the
term of the End Customer Contract, unless otherwise agreed to by the parties or
their parent companies.     2.15   Other Assurances. To the extent the End
Customer Contract obligates the End Customer to provide COALSALES II with
Adequate Assurances (as hereinafter defined) of End Customer’s financial
stability, COALSALES II hereby assigns the benefits arising from such Adequate
Assurances to Patriot. COALSALES II shall instruct such End Customer to take all
necessary measures and prepare and execute all necessary instruments to
effectuate the transfer of the Adequate Assurances, including any and all
benefits arising thereunder to Patriot. For purposes of this Agreement, the term
“Adequate Assurances” means any collateral, including cash, Letter(s) of Credit
(as hereinafter defined), credit provisions, assurances, or such other
collateral that is has been deemed reasonably acceptable to End Customer and
COALSALES II under the terms of the End Customer Contract. “Letter(s) of Credit”
means one or more irrevocable, transferable, standby letters of credit issued by
a U.S. commercial bank or a foreign bank with a U.S. branch, such bank having a
credit rating of at least A from S&P or A3 from Moody’s.

3.   RESOLUTION OF DISPUTES.

  3.1   Notice of Dispute. Disputes arising pursuant to this Agreement shall be
resolved in accordance with this Article 3. Either party may invoke the
procedures of this Article 3 by written notice to the other party claiming the
existence of a dispute and describing the nature of that dispute (the “Dispute
Notice”).     3.2   Resolution of Disputes. Any dispute between the parties
arising under this Agreement first shall be referred for resolution to a senior
representative of each party. Upon receipt of a notice describing the dispute,
designating the notifying party’s senior representative and indicating that the
dispute is to be resolved by the parties’ senior representatives under this
Agreement, the other party shall promptly designate its senior representative to
the notifying party. The senior representatives so designated shall attempt to
resolve the dispute on an informal

-8-



--------------------------------------------------------------------------------



 



      basis as promptly as practicable. The parties agree that they shall
negotiate expeditiously in good faith in an effort to resolve any disputes
arising under this Agreement. In the event a dispute cannot be resolved by
negotiation within thirty (30) days after the date that the Dispute Notice was
received by the other party, or within such other period as the parties may
jointly agree, then either party may commence an action at law or in equity to
resolve such dispute.

[REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURES ON NEXT PAGE.]

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, COALSALES II and Patriot have executed this Agreement
as of the Execution Date.

            COALSALES II, LLC
      By:   /s/ Bryan Galli         Name:   Bryan Galli        Title:  
President        PATRIOT COAL SALES LLC
      By:   /s/ Michael V. Altrudo         Name:   Michael V. Altrudo       
Title:   President     

-10-